Nehemiah Steele/ Jr.
                                        TDCJ#1810776
                                    W.   G.   MCCONNELL   UNIT
                                    3001 South Emily Bc^               —
                                    BEEVILLE, TEXAS 78102 Dih COURT OF APPEALS/
                                                             *?th Court of Appeaiknigfrii-.t I
July 23,      2015



CATHY   S.    LOSK,       Clerk
TWELFTH      COURT    OF    APPEALS
1517 WEST FRONT STREET/               SUITE     354
TYLER, TEXAS 75702



        RE:          Case    Number:                  12-12-00327-CR
                     Trial    Court      Case   No.   007-1590-11


        Style: NEHEMIAH STEELE,                 JR.
                     v.


                     THE    STATE   OF    TEXAS


Honorable Cathy S.            Lusk,      Clerk:

      In  reference  to  a previous price quote to purchase Trial
Records.  My family has informed  that  we  are unable to pay the
one payment of $468.00 in full.
      Therefore,  I  petition  your  office  to determine whether
the Office of the Clerk provides a Payment-Plan.  If this is a
possibility, please provide your procedures.
        I truly appreciate your assistance in this matter of impor
tant.   Thank you.


Sincerely,




Nehemiah Steele, Jr."
APPELLANT
Chief Justice                                                                                                                    Clerk
James T.Worthen                                                                                                                  Cathy S. Lusk

                                                 Twelfth Court of Appeals
Justices                                                                                                                         Chief Staff Attorney
Sam Griffith                                                                                                                     Margaret Hussey
Brian Hoyle




           Monday, December 15, 2014

           Nehemiah Steele Jr.
           #1810776
           McConnell Unit
           3001 South Emily Dr.
           Beeville, TX 78102

           RE:       Case Number:                             12-12-00327-CR
                     Trial Court Case Number:                 007-1590-11

           Style:    Nehemiah Steele, Jr.

                     The State of Texas


           This is to acknowledge receipt of your communication dated December 11, 2014.

           In response to your inquiries, please be advised that:

           1. The copies you have requested total 483 pages. The total cost to purchase these records will
               be $458.00 plus an estimated $10.00 shipping fee. Upon receipt of payment in the amount of
               $468.00, the copies will be forwarded to you.
                                                                                      Volume 10 (6/18/12) contains                       5 Pages
           Very truly yours,                                                          Volume 11 (6/19/12) contains                       165 pages
                                                                                    v Volume 12 (6/20/12) contains                       228 pages
           CATHY S. LUSK, CLERK                                                       Volume 13 (6/25/12) contains                       27 Pages
                                                                                       Volume 14        (8/3/12) contains 58 Pages


               Ashley YountJ Deputy Clerk




                           1517 West Front Street • Suite 354 • Tyler, TX75702 • Tel: 903-593-8471 • Fax:903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                               Zandtand Wood Counties
                                                         http://www.txcourts.gov/12thcoa.aspx